Citation Nr: 1037109	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the San Antonio, Texas RO.  A 
transcript of the hearing is of record.

During the August 2010 Board hearing, the Veteran withdrew his 
appeal for the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus. The Board notes that this 
qualifies as a valid withdrawal of said issues.  See 38 C.F.R. § 
20.204 (2009).  Accordingly, these issues are not on appeal.


FINDINGS OF FACT

The competent and credible evidence establishes that the Veteran 
as been diagnosed with PTSD by a VA psychiatrist and that such 
diagnosis is due to a stressor that is based on "fear of hostile 
military or terrorist activity."


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active military service.  
38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2009); Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran contends that he is entitled to service connection 
for PTSD based on his experiences while serving in the Republic 
of Vietnam from June 1968 to June 1969.  Throughout this appeal 
the Veteran has asserted that his most traumatic experience 
occurred while serving on hill 13 in the Central Highlands of 
Vietnam as a road patrol, where he assisted a medic with aid to 
three small children who stepped on a hand grenade and were 
covered in shrapnel.  See June 2005 Stressor Report, December 
2005 VA examination Report at 2 and Hearing Transcript at 4-5.   
He also testified that "we'd get mortared once in a while" and 
he saw one fire fight on a road patrol.  Hearing Transcript at 6.  
He also witnessed others wounded, injured and killed.  December 
2005 VA examination at 2.  He reported to the VA examiner that he 
believed his life was threatened and he could have been 
physically injured at the time of the trauma.  Id.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 C.F.R. 
§ 3.304(f) (2009).  With regard to the second PTSD element as set 
forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor varies depending on the circumstances of the stressor 
and the nature of a veteran's service.  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(2) (2009).  

Additionally, if a stressor claimed by a veteran is related to 
the veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

Initially, the Board observes that the Veteran's service records 
fail to corroborate his lay assertions that he directly engaged 
in combat with the enemy during service.  See VAOPGCPREC 12-99 
(October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003) 
(personal participation in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality); see also Sizemore v. Principi, 18 Vet. App. 
264, 273-74 (2004).  Service personnel records show that the 
Veteran served on active duty from November 1967 to June 1967.  
He served in the Republic of Vietnam from June 1968 to June 1969 
with the 362nd Signal Company.  The Veteran stated that his 
occupation in the military was road clearing patrol, mechanic and 
generator operator.  The records reveal that his military 
occupational specialty (MOS) during this period was Power 
Generation Equipment Repairman. His personnel records indicate 
that he was awarded the National Defense Service Medal, the 
Republic of Vietnam Campaign Medal and the Vietnam Service Medal.  
None of this evidence supports the conclusion that the Veteran 
directly engaged in combat with the enemy.  

Nevertheless, the Veteran has presented lay evidence that his 
unit was occasionally subject to enemy fire as a mechanic, 
generator operator and road clearing patrolman.  December 2005 VA 
Psychiatric Examination Report.  He also has consistently 
reported that he assisted a medic with three children who were 
injured by a hand grenade and had shrapnel all over their body.  
A review of records reflects that the Veteran consistently 
reports having nightmares of children screaming and crying with 
blood all over them.  He has also stated that he witnessed others 
being wounded, injured and killed.  Id.

These events, if credible, are consistent with a stressor based 
on "fear of hostile military activity" as defined above.  In 
the instant case, there is nothing in the record which tends to 
refute the Veteran's assertion that his unit served in areas 
where the enemy may have been present, thereby placing his unit 
under the threat of fire.  Moreover, such circumstances would 
seem consistent with his service in Vietnam during an era of 
conflict.  Absent clear and convincing evidence to the contrary, 
the Board finds the Veteran's lay assertions regarding fearing 
for his life to be credible.  

Given that the Veteran's stressor is based on "fear of hostile 
military or terrorist activity," the critical element of this 
PTSD claim is whether he has been diagnosed with PTSD by a VA or 
VA-contracted psychiatrist or psychologist based on this 
stressor.  See 75 Fed. Reg. at 39,852.  In this regard, the 
Veteran was evaluated by a VA-contracted psychiatrist in December 
2005 for PTSD. During the examination, the Veteran reported the 
following stressors: aiding small children who were injured from 
a hand grenade and covered in shrapnel and witnesses others being 
wounded, injured or killed.  The examiner noted that at the time 
of the trauma the Veteran believed his life was threatened, that 
he could have been physically injured in the situation and he 
felt intense fear, helplessness and horror.  The examiner 
provided a diagnosis of PTSD related to the fact that the Veteran 
had been exposed to a traumatic event while stationed in the 
Republic of Vietnam, which involved actual death, threatened 
death, serious injury and threat to the physical integrity of 
himself and threat to the physical integrity of others and the 
Veteran responded with intense fear, helplessness and horror.  

Based on the foregoing, the Board finds that the Veteran has a 
current diagnosis of PTSD from a VA-contracted psychiatrist.  
Moreover, this diagnosis is the result of a stressor that is 
based on "fear of hostile military activity."  Under these 
circumstances, service connection is warranted for PTSD.  38 
C.F.R. § 3.304(f) (2009); 75 Fed. Reg. 39,843; 75 Fed. Reg. 
41,092.  


ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


